99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Afnan Jerome PARKER, Defendant--Appellant.UNITED STATES of America, Plaintiff--Appellee,v.Afnan Jerome PARKER, Defendant--Appellant.
Nos. 96-6497, 96-7162.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 24, 1996.

Afnan Jerome Parker, Appellant Pro Se.
Stephen Urban Baer, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
In appeal No. 96-6497, Appellant appeals from the district court's order denying his motion filed pursuant to Fed.R.Crim.P. 35.  In appeal No. 96-7162, Appellant appeals from the district court's orders denying his motions for a downward departure and to modify his sentence.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Parker, Nos.  CR-91-15-C;  CR-91-15 (W.D.Va. Feb. 23, and June 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED